THE THIRTEENTH COURT OF APPEALS

                                    13-13-00165-CV


  CHRISTUS SPOHN HEALTH SYSTEM CORPORATION, DOING BUSINESS AS
       CHRISTUS SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE
                                 v.
  MINERVA LOPEZ, INDIVIDUALLY AS WRONGFUL DEATH BENEFICIARY OF
 HUMBERTO LOPEZ, DECEASED, ON BEHALF OF THE ESTATE OF HUMBERTO
      LOPEZ, DECEASED, AND ON BEHALF OF ALL WRONGFUL DEATH
           BENEFICIARIES OF HUMBERTO LOPEZ, DECEASED


                                    On Appeal from the
                      214th District Court of Nueces County, Texas
                           Trial Cause No. 2012-DCV-2953-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



July 17, 2014